DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 13-14, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,710,942 to Sato (“Sato”).
 	Regarding claim 1, Sato teaches an imaging lens comprising a first lens group (see Figure 1, reference number GN is a first object side lens group), a second lens group having positive refractive power (the lenses LF1 to LF5 are a second lens group with positive refractive power, they are part of GP which has positive refractive power as taught in Column 5 lines 9-10), an aperture (aperture stop, labeled S, in Figure 1) and a third lens group having positive refractive power (any of the lenses or combination of lenses from LF6 to LR1 may be the third lens group, said lenses are also part of GP which has positive refractive power), sequentially disposed in that order from an object side to an image side, wherein 
the group GP, which includes the second lens group, aperture, and third lens group, moves as a whole for focusing, see Column 13 liens 40-46), and 
the second lens group includes four lenses of a second-first negative lens (LF1 which a negative lens, see Column 13 lines 56-57), a second-second positive lens (LF2 is a positive lens), a second-third negative lens (LF3 is a negative lens), and a second-fourth positive lens sequentially disposed in that order from the object side to the image side (LF4 is a positive lens). 
 	Regarding claim 13, Sato teaches the imaging lens according to claim 1, wherein the first lens group is a lens group having negative refractive power (GN is the first lens group and has negative power). 
 	Regarding claim 14, Sato teaches the imaging lens according to claim 1, wherein the first lens group is fixed to an image plane at the time of the focusing (GN is a fixed lens group during focusing, see abstract). 
	Regarding claim 17, Sato teaches an imaging device comprising the imaging lens according to claim 1 (Sato teaches a shooting device that uses the lens system, as seen in the title). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of U.S. Pub. No. 2006/0250514 to Inoue et al. (“Inoue”).
 	Regarding claim 16, Sato teaches the imaging lens according to claim 1, but is silent on wherein a material of all lenses constituting the first lens group, the second lens group, and the third lens group is an inorganic solid material.
	Inoue teaches lenses formed of transparent inorganic material such as glass (see paragraph [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sato with that of Inoue to form the lenses from inorganic solid material, to utilize typically used material for lenses, such as glass. 
Allowable Subject Matter
Claims 2-12, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697